Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table shows the ratio of earnings to fixed charges of the Company for the periods indicated.For purposes of computing the ratio of earnings to fixed charges, earnings represents income (loss) from continuing operations before income taxes and fixed charges. Fixed charges represents interest expense, including amortization of debt discount and debt issuance costs and such portion of rental expense that represents an appropriate interest factor. Year ended December 29, Year ended January 3, Year ended January 2, Year ended January 1, Year ended December 31, Earnings: Income (loss) from continuing operations before taxes $ $ ) $ ) $ ) $ Interest expense, including amortization of debt discount and debtissuance costs 106,063 Interest portion of rental expense 13,596 12,632 10,392 Total Earnings: $ $ ) $ 45,826 $ ) $ Fixed Charges: Interest expense, including amortization of debt discount and debt issuance costs $ $ 107,321 $ $ $ Interest portion of rental expense 10,392 8,515 9,013 Total Fixed Charges: $ Ratio of Earnings to Fixed Charges x — — — x For the years ended January3, 2009, January2, 2010 and January 1, 2011, earnings were inadequate to cover fixed charges by approximately $333.4 million, $70.6million and $250.9 million, respectively.
